DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendments submitted on 12/28/2020 wherein claims 1-2 are pending and ready for examination, claims 3-4 have been canceled, and no new claims have been cited.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (hereafter Masuda), U.S. Pub. No. 2015/0232087 A1, in view of Oskwarek, U.S. Pub. No. 2017/0238363 A1, in further view of Poguntke et al. (hereinafter Poguntke), DE19956089A1 in further view of Kobayashi, U.S. Pat No. 9346349 B2.

Regarding claim 1 Masuda teaches:
	A sensor abnormality determining apparatus configured to determine an abnormality in a sensor apparatus, which is used to recognize a surrounding environment of a vehicle (Masuda, ¶ 0009, “electronic control device” reads on “sensor abnormality determining apparatus,” “determining that the vehicle is in the reference traveling state” reads on “to recognize a surrounding environment of a vehicle”)  and 
	the sensor abnormality determining apparatus comprising:  and
	a determinator configured to determine the abnormality in the sensor apparatus on the basis of the detected temperature and the estimated temperature (Masuda ¶ 0068- ¶ 0069, “intake temperature” reads on “detected temperature,” “battery temperature” reads on “estimated temperature”).
	Masuda does not teach:
	which includes a heater for heating a cover covering an emitter where light or radio waves are emitted,
	a detector configured to detect a temperature of the heater; 
	an estimator configured to estimate a temperature of the heater on the basis of a speed of the vehicle and an outside air temperature
	wherein the abnormality in the sensor apparatus means that at least part of the heater is covered with ice.
	Oskwarek teaches:

	an estimator configured to estimate a temperature of the heater on the basis of a speed of the vehicle and an outside air temperature (Oskwarek, fig 4, ¶ 0032 line 1-5, “heating cable”  reads on “heater,” “heating cable” is in thermal contact with the exterior of the vehicle therefore at thermal equilibrium with the exterior of the car, therefore surface temperature would be temperature of “heating cable,” Collinsdictionary.com defines ambient temperature is the temperature of the air surrounding a component, the vehicle would be the component which is in thermal contact with the air it is surrounded, ambient temperature would be affected by the speed of the vehicle, (¶ 0042, line 1-8) “input module, executed by the processor, receives information regarding ambient temperature” which reads on “estimator configured to estimate a temperature of the heater,” “input module” also receives “information regarding a surface temperature” reads on “temperature of the heater”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining an abnormality in a detected temperature as disclosed by Masuda by including the heater and cover and heater temperature detection and estimation as taught by Oskwarek in order to provide “method and apparatus for the prevention of the accumulation of snow and ice on a vehicle exterior, and/or which melts accumulated snow and ice from the top of a vehicle by means of heating elements” (Oskwarek, ¶ 0008 line 1-5).
	Poguntke teaches:
	which includes a heater for heating a cover covering an emitter where light or radio waves are emitted (Poguntke, fig 1, ¶ 0016-¶ 0018, “In order to prevent the accumulation of ice, frost, snow or slush, which could impair the sensor function, heating wires 20, which are connected to a control device 24 via conductors 22, are applied to the outer side of the sensor outer surface 18” (¶ 0018 line 142-144), “heating wires” reads on “heater”  and are attached to “the outer side of the sensor out surface” which reads on “a cover,” cover covers a “transmitter 12” which reads on “emitter”  and “is designed to emit radar signals” (¶ 0016 line 124)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining an abnormality in a detected temperature as disclosed by Masuda by including the heater, cover, and emitter as taught by Poguntke in order to provide a sensor arrangement whose aim is to “secure functional security” (Poguntke, abstract).  
	 Kobayashi teaches:
	wherein the abnormality in the sensor apparatus means that at least part of the heater is covered with ice (Kobayashi, “shutter abnormality notification apparatus” issues a notification when the “shutter starts to seize up due to ice and snow adhered thereto” (col 2 line 15-17), fig 6 depicts the lower fin (88c) and upper fin (90b) cannot make electrical contact due to ice, heater 60a, is at least, partially covered with ice, (fig 5, fig 6, col 2 line 12-51 col 7 line 45-col 8 line 28). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining an abnormality in a detected temperature as disclosed by Masuda by including the abnormality due to the heater at least partially covered with ice as taught by Kobayashi in order to provide a system for notification of an abnormality due to the presence of ice in the system (Kobayashi, col 8 line 16-25).


 Regarding claim 2 Masuda further teaches:
	wherein said determinator is configured to determine that there is an abnormality in the sensor apparatus on condition that the detected temperature is higher than the estimated temperature, by a value that is greater than or equal to a predetermined value (Masuda, fig 6, ¶ 0068-¶ 0069, “intake temperature” reads on “detected temperature,” “battery temperature” reads on “estimated temperature”).

Response to Arguments

Regarding II Statement of Substance of Interview page 4 of applicant’s remarks.  Examiner acknowledged the clerical error as discussed in the interview and as recorded in the interview summary, PTOL-413 dated 12/15/2020.  The clerical error, as mentioned, has been corrected, see above.  	

Regarding III. Claim Rejections – 35 U.S.C. § 112 page 5 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 1 and 2, the 35 U.S.C. § 112(b) rejections has been withdrawn for claims 1 and 2.

Regarding IV. Claim Rejections – 35 U.S.C. § 103 page 5-6 of applicant’s remarks, applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki, U.S. Pat. No. 7693647 B2 teaches sensor abnormality due to ice.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865    
                                                                                                                                                                                                    /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/2/2021